Citation Nr: 1027113	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  03-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disability.

2.  Entitlement to service connection for a headache disability.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to service connection for a dental disability.  

5.  Entitlement to service connection for arthritis of multiple 
joints.  

6.  Entitlement to an increased evaluation for right knee 
osteoarthritis status post total arthroplasty, rated as 10 
percent disabling, prior to April 1, 2009, and rated as 30 
percent disabling thereafter, excluding the period for which a 
temporary total evaluation was assigned.  

7.  Entitlement to an increased evaluation for right shoulder 
bursitis with mild impingement, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1993.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Columbia, South Carolina, 
VA Regional Office (RO).

This case has previously come before the Board.  Most recently, 
in October 2007, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.

The Board notes that a December 2009 rating decision reflects 
that service connection for an anxiety and sleep disorder and for 
allergic rhinitis (claimed as sinusitis) has been granted.  This 
represents a full grant of the benefits sought in regard to these 
issues.  

In addition, the Board notes that at the time the case was 
certified to the Board in January 2007, the service-connected 
right knee status post arthroscopic surgery was rated as 10 
percent disabling.  A December 2009 rating decision reflects that 
from February 19, 2008, a temporary total evaluation was assigned 
under the provisions of 38 C.F.R. § 4.30, followed by the 
assignment of a 30 percent schedular evaluation, from April 1, 
2009.  Such does not constitute a full grant of the benefits 
sought in regard to the evaluation of the right knee disability, 
and thus, the increased rating issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned Veteran Law Judge at 
a travel Board hearing in May 2007.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for a headache 
disorder, arthritis in multiple joints, and a right foot 
disorder, as well as the issues pertaining to the evaluation of 
service-connected right knee osteoarthritis status post total 
arthroplasty and right shoulder bursitis with impingement being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for headaches was denied in a September 
1995 rating decision.  The Veteran did not appeal and that 
decision is final.

2.  The evidence added to the record since the September 1995 
rating decision pertaining to headaches is relevant and 
probative.  

3.  The Veteran does not have a dental disorder resulting from a 
combat wound or other service trauma and does not meet the 
criteria for entitlement to VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision, which denied entitlement 
to service connection for headaches, is final.  Evidence 
submitted since that decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  No dental trauma was incurred during the Veteran's active 
service, and the criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The October 2007 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in February 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  The 
claimant was also sent notice regarding the appropriate 
disability rating or effective date to be assigned in January 
2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).
Analysis

The issue of entitlement to service connection for headaches was 
previously addressed and denied by the AOJ in September 1995.  At 
the time of the prior decision, the record included the service 
medical records, statements from the Veteran, and post service 
medical records.  The evidence was reviewed and service 
connection for headaches was denied.  38 U.S.C.A. § 7105.  That 
decision is final.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in September 1995, there was no 
objective evidence of a chronic disability manifested by 
headaches.  The rating decision notes no evidence of headaches 
related to service.  

Since that determination, the Veteran has applied to reopen his 
claim of entitlement to service connection for headaches.  The 
evidence submitted since the prior final denial in September 1995 
is new and material.  In addition to private records showing that 
the Veteran underwent a suboccipital craniotomy in October 2006, 
the November 2009 VA examination report reflects complaints of 
headaches in association with anxiety disorder, and the December 
2009 rating decision reflects that service connection for anxiety 
has been established.  The evidence submitted since the prior 
final denial is relevant and probative and is new and material, 
and thus, the claim is reopened.

II.  Dental Disorder

Initially, the Board notes that there has been substantial 
compliance with the Board's October 2007 remand.  Additional 
treatment records have been associated with the claims file and 
the Veteran was afforded a VA examination.  Thus, the Board is 
able to proceed with a determination.  

The Veteran seeks service connection for a dental disorder, to 
include for outpatient treatment purposes.  Service records 
reflect that the Veteran underwent extensive dental treatment 
during service, and at separation in May 1993, periodontal 
disease was noted.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active service, including dental disability resulting from 
trauma.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.381 (2009).  

In addition, under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381(a).

The rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated in 
line of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including the filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.  Teeth noted as normal at entry will be 
service-connected if they were filled or extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal disease; 
(3) third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies under 
one of the categories outlined in 38 U.S.C.A. § 1712 and 38 
C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient treatment if 
he has an adjudicated compensable service-connected dental 
condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In 
this case, the evidence does not show that the Veteran has an 
adjudicated service-connected compensable dental condition, and 
he does not he allege that a claimed dental condition would 
warrant a compensable rating under the rating schedule.  See 
e.g., 38 C.F.R. § 4.150 (2009).

One-time dental treatment (Class II) is available to veterans, 
but 38 C.F.R. § 3.181 limits the outpatient dental treatment 
available to treatable or replaceable missing teeth in some 
instances.  See 38 C.F.R. § 17.161(b).  For veterans discharged 
after September 31, 1981, an application for treatment must be 
made within 90 days after discharge from service.

In addition, veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds or 
other service trauma, will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" does 
not include the intended effects of therapy or restorative dental 
care and treatment provided during a veteran's military service.  
VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2009).  The Board notes that there 
has been no assertion of combat.  

In essence, the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, whereas 
other service-connected noncompensable dental conditions are 
typically subject to limitations of one-time treatment and timely 
application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161 (2009).  The Board notes that service trauma does not 
include the intended effects of therapeutic or restorative dental 
care and treatment provided during a veteran's active service.  
See VA O.G.C. Prec. Op. No. 5-97.  Thus, the Veteran does not 
meet the criteria for eligibility for Class II(a) VA outpatient 
dental treatment.

On VA examination in February 2009, no history of dental trauma 
was reported.  In addition, while complete dentures on the top 
were noted along with a mandibular, or lower partial denture on 
the bottom, the examiner stated that the Veteran's dental history 
was due to normal caries and periodontal disease, that lost teeth 
had been replaced by prosthesis, and that all of the Veteran's 
dental work was normal, routine dental work due to caries and 
periodontal disease.  Further, while a June 2006 VA record 
reflects jaw pain in association with right upper extremity pain, 
the system concern was noted to be heart attack and no diagnosis 
in regard to a dental order was entered.  

The Board notes that while service treatment records note bone 
loss and the Veteran testified that bone in his mouth had been 
moved around and/or removed due to gum or bone disease, 
Transcript at 8 (2007), the February 2009 VA examiner 
specifically reported no bone loss to the mandible, maxilla or 
hard palate, and added that there was no loss of teeth related to 
service.  The examination report notes that the Veteran was able 
to open up to 45 mm or more, moved left and right, and protruded 
at least 10 mm or more, and the examiner reported that there was 
no functional impairment or loss of motion and no masticatory 
function loss.  Thus, the Board finds that the Veteran does have 
a dental disorder related to service.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
VA opinion.  The examiner reviewed the claims file and provided a 
rationale for the opinion based on objective findings and 
reliable principles.  Such is far more probative than the 
Veteran's lay opinion.  

Another category of eligibility, Class II(b) or (c) eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or interned 
as prisoners of war.  38 C.F.R. § 17.161(d), (e).  In this case, 
the Veteran's service records do not reflect that he was a 
prisoner of war, and the Veteran has not advanced such an 
argument.  Thus, he does not meet the criteria for eligibility 
for either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 
38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and some 
veterans who are Chapter 31 vocational rehabilitation trainees.  
38 C.F.R. § 17.161(g), (h), (i). The Veteran does not allege, and 
the evidence establishes that he does not meet any of the other 
categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§17.161.  For example, he is not service-connected for any dental 
disability and he is not a Chapter 31 vocational rehabilitation 
trainee.

Based on the foregoing, the Board finds that service connection 
for a dental disorder to include for the purpose of obtaining VA 
outpatient dental treatment, is not warranted.  The preponderance 
of the evidence is against the claim, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the benefits sought on appeal are denied.


ORDER

The application to reopen the claim of entitlement to service 
connection a headache disorder is granted.  

Service connection for a dental disorder, to include for purposes 
of obtaining VA outpatient treatment, is denied.


REMAND

The Veteran asserts entitlement to headaches.  Service connection 
may be granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009).  Service connection basically means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for arthritis 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
This includes an increase in disability.  When aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records reflect complaints of headache, to 
include in association with sinus congestion in December 1986 and 
December 1987, and a December 2009 rating decision reflects that 
service connection has been established for allergic rhinitis.  
In addition, the November 2009 VA examination report notes 
headaches in association with anxiety and sleep disorder, for 
which service connection was also established in the December 
2009 rating decision.  Other disabilities, for which service 
connection has been established, include status post cataract 
extraction of the right eye, hypertension, hearing loss, and 
partial hyperactive airway disease.  The Board notes a February 
2006 VA record reflects complaints of headaches and the 
assessment was bronchitis, a March 2007 record reflects 
complaints of headache in association with increased blood sugar, 
and private records, dated from 2006 to 2007, reflect that he 
underwent a suboccipital craniotomy, C1 laminectomy, dural patch 
graft of Arnold-Chiari malformation.  In light of the above, the 
Veteran should be afforded a VA examination in order to determine 
whether headaches are related to service or service-connected 
disability.  

In addition, the Veteran asserts that he has a right foot 
disorder and arthritis in multiple joints related to service.  
The Board notes that the Veteran is service-connected for right 
shoulder bursitis with mild impingement, which is rated under the 
criteria for degenerative arthritis, as well as right knee 
osteoarthritis, left knee retropatellar pain syndrome, and 
recurrent tinea infections of the feet and thighs.  

In an August 2001 statement in support of the claim, the Veteran 
asserted that arthritis had spread to his elbows and lower back, 
he testified that he had arthritis in his wrist and spine, 
Transcript at 9 (2007), and contended, in correspondence received 
in September 2004, that he has arthritis of the joints as a 
result of weather and physical wear and tear during service.  In 
addition, he testified that a two-ton trailer fell on his right 
foot while he was hooking up another trailer during service, that 
the foot was casted and he was profiled, and that he has right 
foot pain.  Id. at 5-6.  

The Board notes that the June 1972 service entrance examination 
report shows that the upper and lower extremities, and spine and 
musculoskeletal system were normal.  A May 1974 report of 
examination shows that the upper and lower extremities, and spine 
and musculoskeletal system were normal.  A July 1972 record notes 
a slight tenderness in the right thumb.  A September 1975 
examination report shows that the upper and lower extremities, 
and spine and musculoskeletal system were normal.  A January 1981 
examination report shows that the upper and lower extremities, 
and spine and musculoskeletal system were normal.  On the 
accompanying medical history, he denied having or having had 
arthritis.

An August 1983 record reflects complaints of pain in the right 
thumb and 5th finger.  The assessment was moderate arthritis.  A 
December 1984 examination report shows that the upper and lower 
extremities, and spine and musculoskeletal system were normal.  
An August 1989 examination report shows that the upper and lower 
extremities, and spine and musculoskeletal system were normal.  
On the accompanying medical history, he denied having or having 
had arthritis.  The May 1993 separation examination report shows 
that the upper and lower extremities, feet, and spine and 
musculoskeletal system were normal.  On the accompanying medical 
history, he denied having or having had swollen or painful 
joints, and arthritis.

A January 2000 private record reflects complaints of cramps in 
both legs, and the assessments included degenerative joint 
disease.  An August 2001 VA treatment record shows an assessment 
of left elbow pain, a January 2004 record notes probable 
mechanical low back pain and the impression of x-ray examination 
report of the lumbar spine was degenerative spondylosis, and a 
February 2006 record notes stiff fingers.  

A June 2006 private record reflects cervicalgia with 
radiculopathy, and a July 2008 record reflects osteoarthritis of 
the hips, bilaterally.  In February 2009, it was noted that a 
previous MRI suggested spondylosis and facet arthropathy at L4-5 
and L5-S1 with some foraminal stenosis, bilaterally.  

In this case, there are relevant objective findings and an 
indication of a relationship between those findings and either 
service or service-connected disability, and insufficient 
evidence upon which to base a determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be 
afforded a VA examination in association with the claims of 
entitlement to service connection for arthritis of multiple 
joints and a right foot disorder.

In regard to the evaluations of the service-connected right knee 
and right shoulder disabilities, the Board notes that the 
chronological list of evidence reflected in the December 2009 
supplemental statement of the case notes that a VA Form 21-4142 
pertaining to private treatment records was received "January 3, 
2009."  The Board notes that a VA Form 21-4142 pertaining to 
those records is date stamped as received on January 3, 2008.  
Other VA Form 21-4142s associated with the claims file include 
one with a hand written notation of receipt on September 23, 
2009, and another date stamped received October 8, 2009.  There 
is no VA Form 21-4142 with a date of January 3, 2009 associated 
with the claims file.  

The next item in the list of evidence is the private treatment 
records from one of the identified facilities and noted to have 
been received "October 22, 2007 and October 26, 2007."  The 
Board notes that those private treatment records are dated 
stamped as having been received on October 22, 2009 and on 
October 26, 2009.  The next entry pertains to the private 
treatment records from another of the identified facilities.  No 
date is noted in association with receipt of the records.  

The last item in the list is the January 2009 VA examination 
report, and following issuance of the December 2009 supplemental 
statement of the case, additional private records were received.  
The Board notes that while a January 2010 supplemental statement 
of the case references additional private records received on 
September 21, 2009, it was noted that:

The evidence shows treatment for osteoarthritis 
for the right knee to include injections.  
There is no evidence warranting a higher 
evaluation for the right knee.  The evidence is 
silent for any addition complaints and/or 
treatment for any claimed and/or service 
connected disability on current appeal. 

In that regard, the private records, to include a September 2009 
record, note the doctor's concern pertaining to the area of the 
distal femoral condyle adjacent to the prosthesis showing a bit 
more scalloping than on previous examination and the possible 
development of an exuberant synovitis due to intraarticular 
irritation, with reference to a future bone scan.  In addition, 
an October 2008 record notes that MRI of the right shoulder 
showed a full thickness tear of the anterior aspect of the 
supraspinatus, and additional intervention, including repair, was 
referenced, and other records contain relevant findings in regard 
to the claims on appeal, to include a February 2007 record noting 
a moderate right antalgic gait, and a September 2007 record 
noting severe osteoarthritis in the right knee.  Regardless, the 
Board finds that further development is necessary in regard to 
these issues.

In association with the AOJ directing the VA examiner's to this 
remand as directed below, the Board notes that the December 2009 
rating decision shows that prior to February 19, 2008, a 10 
percent evaluation was assigned for right knee osteoarthritis 
status post total arthroplasty and thereafter, a temporary total 
evaluation was assigned from under the provisions of 38 C.F.R. § 
4.30, followed by the assignment of a 30 percent schedular 
evaluation, from April 1, 2009.  The Board notes that a temporary 
total evaluation is a type of staged rating assigned to reflect 
convalescence under the provisions of 38 C.F.R. § 4.30.  A 
temporary total evaluation may be assigned without regard to the 
other provisions of the rating schedule and such rating is to be 
followed by the appropriate schedular evaluation.  See Fenderson 
v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 
25 Vet. App. 505 (2007) (separate ratings for separate periods of 
time based on facts found are for consideration).  

The Board notes that the Veteran's right knee disability has been 
rated under Diagnostic Codes 5260-5010 and his right shoulder 
disability has been rated under Diagnostic Code 5019.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  The general rating schedule for limitation of motion 
of the knee is 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).

Limitation of flexion of the knee warrants a zero percent rating 
when flexion is limited to 60 degrees; a 10 percent rating when 
limited to 45 degrees; a 20 percent when limited to 30 degrees; 
and a 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and a 50 
percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee (Diagnostic Codes 5003-5010) and for instability 
of a knee (Diagnostic Code 5257). VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-
98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).

Bursitis is rated on limitation of motion of the affected parts 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  Diagnostic Code pertains to limitation of the arm and 
contemplates limitation of motion at shoulder level, to midway 
between side and shoulder level, or to 25 degrees from side 
depending on involvement of the major or minor side.  

In light of the above in regard to the service-connected right 
knee and right shoulder disabilities, the Board finds that an 
examination is warranted in association with the claims for 
higher ratings.  The Board notes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a total disability 
rating based on individual unemployability (TDIU) claim is part 
of an initial rating claim when such claim is raised by the 
record. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his headaches, a right foot 
disorder, and arthritis identified in any 
joints for which service connection has not 
been established.  The claims file should be 
made available for review in conjunction with 
the examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner express 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that a headache disorder or arthritis 
identified in any joints for which service 
connection has not been established is 
related to service or is proximately due to 
or been chronically worsened by service-
connected disability, to include service-
connected anxiety and sleep disorder, right 
knee arthritis, right shoulder bursitis, left 
knee retropatellar pain syndrome, and 
recurrent tinea infections of the feet and 
thighs.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to the service-connected right 
knee osteoarthritis status post total 
arthroplasty and right shoulder bursitis with 
impingement.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished and 
all symptoms reported in detail.  The AOJ 
should request that the examiner provide an 
opinion in regard to the degree of impairment 
due to the service-connected disabilities, to 
include an opinion as to any impact on 
employability.  If any increase in the degree 
of impairment due to the right knee 
osteoarthritis status post total arthroplasty 
and right shoulder bursitis with impingement 
is identified during the relevant period, the 
date of the increase should be identified, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.  

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the remand 
directives and review all opinions obtained 
for adequacy.  Any further development 
required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


